ON REHEARING.
CARVER, J.
The record in this case does not clearly show whether the rehearing granted herein by our predecessors was of the whole case generally or just on the question of the reconventional demand. At the oral argument the entire case was' discussed by counsel on both sides, wherefore we have concluded that the rehearing applied to the whole case. We have, therefore, considered the entire matter.
We are satisfied with the conclusion reached by our predecessors in respect of the note for $444.36, and for the reasons given by the' organ of the court in its original opinion herein.
We are constrained, though, to disagree with them respecting the reconventional demand.
The district judge, on the objection of the plaintiff, excluded testimony offered by the defendant to prove the reconventional demand, and also excluded oral testimony to explain the road contract on which the reconventional demand was based. His reasons for these rulings were:
1. That defendant having denied his signature to the note was restricted to that defense and could not go into any other question.
2. That the road contract was not ambiguous.
These rulings were by our predecessors held correct, they adding, as an additional reason, that Cocke had paid Adams for exactly what he got paid for, that is, the estimate of the engineer.
I.
Article 326 of the Code of Practice provides:
“The defendant, whose signature shall have' been proved after his having denied the same, shall be barred from every other defense, and judgment shall be given against him without further proceedings.”
We understand this to mean that where the judge shall have been convinced that the signature disputed by defendant is genuine, he shall be barred from every other defense against that instrument. As, for instance, that he had paid it or that it Is prescribed. But we do not understand that it bars defendant from asserting any other claim which he may have against the plaintiff, at least by way of re-convention.
Furthermore, the district judge in this case evidently held that the signature was not proven, in which holding our predecessors concurred.
II.
The material portions of the road contract read as follows:
“F. A. Cocke agrees to pay E. J. Adams sixteen (.16) cents per cubic yard for all dirt work and one dollar ($1.00) per yard for all gravel in place on the above half-mile of road. All the above work is to conform with the specifications of the road contract F. A. Cocke has taken with Adams county for the construction of the road from Washington, Miss., to Leesdale, Miss E. J. Adams and F. A. Cocke both agree to take the estimate of the Adams county engineer for the settlement of any part of the work done on the above described half-mile by E. J. Adams.”
As an original proposition, we might *612not have regarded this contract as ambiguous either, but it would be because we would have supposed' that “dirt work” meant dirt in fills or embankments as well as dirt taken out of cuts. We gather from the argument, though, that the district judge and our predecessors considered that it meant, it must certainly be ambiguous, if, as claimed by defendant, the work he did consisted both of the moving of dirt from cuts and making fills or embankments.' Of course, a piece of road might consist altogether of embankments or altogether of cuts, but if it consisted of both, as is claimed by defendant, it would require evidence to convince us that under this contract Adams was to receive pay only for cuts and not for fills. The testimony of the engineer shows that he only estimated cuts and not fills.
Defendant offered proof to show that the embankment of filling work exceeded the work in cuts. We think he had a right to prove this and also to prove what “dirt work” meant in road-building parlance.
We do not think the contract, in providing' that- the work done by Adams was to conform with the specifications of the road contract Cocke had with Adams county, meant any more than that Adams should build the road as high, as wide, and with the same sort of material and with such other details, if any, as that contract called for. It does not mean, we think, that if Cocke was only to be paid for cuts that Adams, likewise, was only to be paid for cuts. The contract between Cocke and Adams county was not introduced in evidence nor does the proof show how much of the road Cocke contracted for consisted of fills and how much of cuts. For all the record shows to the contrary, it may be that most of the road was through high hills with little or no embankment to build; and, if so, Cocke might well have agreed to perform the filling part of the work without pay considering that the price he was' getting for the cuts was enough to compensate him for all the work.
For all the record shows to the contrary, too, it might be that in Cocke’s contract with defendant he .turned over.'to him all or most all of the filling.
Defendant’s counsel stated that he was ready to prove that the filling .amounted to 300 cubic yards more than the:,cuts.
Neither do we think that the', provision in- the contract between Adams. and -Cocke as to taking the estimate of the Adams county engineer for the settlement óf the work done by Adams meant to. invest-the engineer with authority to determine what the contract meant. In our opinión it merely binds Adams and Cocke to'- take his measurement or estimate of ¡the-’work done by Adams, both cuts and fills, if that is what the contract, means;' or cuts alone, if that is what it means;: or fills alone, if that is what it means.
Although there is no dispute as to the note for $343.50, we think it not proper to. render judgment on this note at present, because if Adams can prove his claim' it will more than offset this note. •• •• .
For these reasons, it is ordered, adjudged and decreed that the judgment of the lower court be set aside and’ 'that the case be remanded to the District' Court with directions to permit defendant to introduce proof of the amount of' dirt work done by him, filling as well aS’-in cuts, as well as the other items of Ms 'reconventional demand, and also parol’'testimony to show the accepted meaning 'Of “dirt work.” Of course, plaintiff' must be allowed also to • introduce proof of his advances of money and supplies to 'defendant on the road contract up to the amoim't of the road work for which - defendant- is fen-titled to pay and as an offset against it.